DISMISS and Opinion Filed October 30, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01193-CV

              CARE TECTURE, LLC DBA PHARMA COMPOUNDIA, Appellant
                                      V.
                MATHESON COMMERCIAL PROPERTIES, LLC, Appellee

                       On Appeal from the County Court at Law No. 7
                                   Collin County, Texas
                           Trial Court Cause No. 007-02523-2019

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Schenck
                                   Opinion by Justice Whitehill
       Before the Court is appellant’s motion to dismiss the appeal. Pursuant to Texas Rule of

Appellate Procedure 42.1(a)(1), we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




                                                 /Bill Whitehill/
                                                 BILL WHITEHILL
                                                 JUSTICE

191193F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 CARE TECTURE, LLC DBA PHARMA                       On Appeal from the County Court at Law
 COMPOUNDIA, Appellant                              No. 7, Collin County, Texas
                                                    Trial Court Cause No. 007-02523-2019.
 No. 05-19-01193-CV         V.                      Opinion delivered by Justice Whitehill,
                                                    Chief Justice Burns and Justice Schenck
 MATHESON COMMERCIAL                                participating.
 PROPERTIES, LLC, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      Subject to any agreement between the parties, we ORDER that appellee Matheson
Commercial Properties, LLC recover its costs, if any, of this appeal from appellant Care Tecture,
LLC dba Pharma Compoundia.


Judgment entered October 30, 2019.




                                              –2–